DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s amendments filed on December 7, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 1, 2, 5-7, 14, 16, and 17.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 1-4 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.



Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (calculating a better withdrawal rate) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to calculating a better withdrawal rate just prior to distribution. Applicant is not technologically reducing computer processing with its claims. The data is still processed in the same manner as before and any improvements in this area are as a result of the abstract idea. It is not a technical improvement to automatically perform the deduction rate calculation. The identified limitations do no amount to eligible subject matter because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to eligible subject matter. 
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. A useful combination of elements is not the standard for 
	Applicant repeats its arguments that its claims amount to a technical improvement and therefore amounts to significantly more. Examiner does not find this argument persuasive. Examiner maintains its above response that the claims do not improve the underlying technology and merely improve the abstract idea implemented by technology.
Applicant argued that performing the calculations and updates in real time amounts to eligible subject matter because they cannot be performed in the mind. Examiner does not find this argument persuasive. This is not the basis for Examiner’s rejection. Examiner grouped the limitations into the “Certain Methods of Organizing Human Activity” category not the “Mental Processes” category. Therefore it is not persuasive to argue that the claims cannot be solely performed in the mind. Furthermore, Applicant is incorrect in this assessment; and its claims could be performed mentally. Additionally, doing something “in real time” does not change the abstract nature of the underlying methodology. The calculation still could be performed mentally, in real time; even if that calculation takes a long time to perform.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as determining a withdrawal rate for a retirement account. 

Regarding Claim 1:
Claim 1 recites the limitations of: 
maximize decrementation of a value-fluctuating asset without reducing the value-fluctuating asset to zero value over a given time period, 
a first data field of time horizons, 
and a second data field of target deduction rates, 
wherein each target deduction rate is associated with a time horizon; 
calculates a total real return value and an estimated internal value associated with the value-fluctuating asset; 
tests deduction rates against historical data of previous changes in value of the value-fluctuating asset 
and determines, for each tested deduction rate and each time horizon, historically successful outcomes for the value-fluctuating asset and historically unsuccessful outcomes for the value-fluctuating asset, 
wherein a historically successful outcome is an outcome of no downside failure, limits a percentage of the historically unsuccessful outcomes for the value-fluctuating asset by: 
selecting, among the tested deduction rates, a target deduction rate that achieves a desired percentage of historically successful outcomes for the value-fluctuating asset 
and excluding remaining tested deduction rates from further processing, 
populates, for each time horizon, the second data field with the selected associated target deduction rate, 
at a first time a first total real return value and a first estimated internal value, 
a designation of a first selected time horizon, 
a selected first target deduction rate associated with the first selected time horizon, 
determines, for the first selected target deduction rate, a first value gap difference based on the first total real return value and the first estimated internal value, 
further limits the percentage of the historically unsuccessful outcomes for the value-fluctuating asset by adjusting the first selected target deduction rate by the first value gap difference to determine a first deduction rate, 
wherein the adjusting of the first selected target deduction rate comprises determining a proportional relationship between the first total real return value and the first estimated internal value 
and applying the first proportional relationship to the first target deduction rate and the first total real return value to determine the first deduction rate, and wherein the first deduction rate is the largest periodic amount that can be deducted from the value-fluctuating asset over the given time period without reducing the first starting value to zero over the given time period, 
a request by a user for a distribution from the value-fluctuating asset,
before the distribution is issued from the value-fluctuating asset, determines the first deduction rate,
and instructions to issue the distribution from the value-fluctuating asset based on the first deduction rate

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 5:
Claim 5 recites the limitations of: 
maximize a deduction rate from a starting value of an asset and manage income distributions from the asset, without reducing the starting value to zero over a given time period, the method comprising: 
testing deduction rates against historical data of previous changes in value of a first starting value of the asset and determining for each tested deduction rate, historically successful outcomes for the first starting value and historically unsuccessful outcomes for the first starting value, 
wherein the first starting value is a current designated value of the asset at a first time, 
and wherein the tests of deduction rates against historical data of previous changes in value of the first starting value determine first ending values for a plurality of first rolling return periods within the historical data; 
limiting a percentage of the historically unsuccessful outcomes for the first starting value by: 
selecting, among the tested deduction rates, a first target deduction rate that achieves a desired percentage of the historically successful outcomes for the first starting value 
and excluding remaining tested deduction rates from further processing, 
determining a first estimated internal value of the asset, based on historical data of value of the asset and regardless of the current designated value of the asset at the first time; 
determining a first value gap difference based on the first starting value and the first estimated internal value; 
further limiting the percentage of the historically unsuccessful outcomes for the first starting value by 
adjusting the first target deduction rate by the first value gap difference to determine a first deduction rate, 
wherein the adjusting of the first target deduction rate comprises determining a first proportional relationship between a first total real return line value associated with the first starting value and a first trend line value associated with the first starting value 
and applying the first proportional relationship to the first target deduction rate and the first starting value to determine the first deduction rate, 
and wherein the first deduction rate is the largest periodic amount that can be deducted from the first starting value over the given time period without reducing the first starting value to zero over the given time period; 
a request by a user for a distribution from the asset;
before the distribution is issued from the asset, determining the first deduction rate;
and first instructions to distribute a first income from the asset based on the first deduction rate.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 16:
Claim 16 recites the limitations of: 
maximize a deduction rate from an asset, without reducing the asset to zero value over a given time period, 
determines a total real return value and an estimated internal value associated with the asset, 
wherein the total real return value is a current value of the asset as set by a market, 
wherein the estimated internal value is based on historical data of value of the asset in the market regardless of the current value of the asset;
a first time a first total real return value and a first estimated internal value, 
tests deduction rates against historical data of previous changes in value of the asset and determines for each tested deduction rate, historically successful outcomes for the first total real return value and historically unsuccessful outcomes for the first total real return value, 
wherein a historically successful outcome is an outcome in which the asset does not reach zero value during the given time period, 
limits a percentage of the historically unsuccessful outcomes for the first total real return value by: 
selecting, among the tested deduction rates, a first target deduction rate that achieves a desired percentage of the historically successful outcomes for the first total real return value 
and excluding remaining tested deduction rates from further processing, 
determines a first value gap difference based on the first total real return value and the first estimated internal value, 
further limits the percentage of the historically unsuccessful outcomes for the first total real return value by adjusting the first target deduction rate by the first value gap difference to determine a first deduction rate, 
wherein the adjusting of the first target deduction rate by the first value gap difference comprises 
determining a first proportional relationship between the first total real return value and the first estimated internal value and applying the first proportional relationship to the first target deduction rate and the first total real return value to determine the first deduction rate, 
and wherein the first deduction rate is the largest periodic amount that can be withdrawn from the asset over the given time period without reducing the asset to zero value over the given time period, 
a request by a user for a first distribution from the asset,
before the first distribution is issued from the asset, determines the first deduction rate;
first instructions to issue the first distribution from the asset based on the first deduction rate; 
at a second time subsequent to the first time a second total real return value and a second estimated internal value from the first computer processor, 
updated historical data of value of the asset, 
tests second deduction rates against the updated historical data of previous changes in value of the asset and determines for each second tested deduction rate, historically successful outcomes for the second total real return value and historically unsuccessful outcomes for the second total real return value, 
limits a second percentage of the historically unsuccessful outcomes for the second total real return value by: 
selecting, among the tested second deduction rates, a second target deduction rate that achieves a desired percentage of the historically successful outcomes for the second total real return value 
and excluding remaining tested second deduction rates from further processing, 
determines a second value gap difference based on the second total real return value and the second estimated internal value, 
further limits the second percentage of the historically unsuccessful outcomes for the second total real return value 
by adjusting the second target deduction rate by the second value gap difference to determine a second deduction rate, 
wherein the adjusting of the second target deduction rate by the second value gap difference comprises determining a second proportional relationship between the second total real return value and the second estimated internal value 
and applying the second proportional relationship to the second target deduction rate and the second total real return value to determine the second deduction rate, 
and wherein the second deduction rate is the largest periodic amount that can be withdrawn from the asset over the given time period without reducing the asset to zero value over the given time period, 
second information related to the second deduction rate, 
wherein the second information is configured for use in visibly representing the second deduction rate, 
and when the second deduction rate is greater than the first deduction rate, instructions to withdraw income from the asset based on the second deduction rate.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exceptions are not integrated into a practical application because the claims only recite system components for implementing the abstract idea. The claims recite the additional limitations of a target deduction rate database, a first computer processor, a second computer processor, a computer user interface; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receives at a first time a first total real return value and a first estimated internal value, 
receives a designation of a first selected time horizon, 
retrieves a selected first target deduction rate associated with the first selected time horizon, 
sends first information related to the first deduction rate, 
receives a request,
sends instructions,
wherein the first information is configured for use in visibly representing the first deduction rate,
and sending first instructions to distribute a first income from the asset based on the first deduction rate
sends first instructions to withdraw income from the asset based on the first deduction rate; 
receives at a second time subsequent to the first time a second total real return value and a second estimated internal value, 
receives updated historical data of value of the asset, 
sends second information related to the second deduction rate, 
wherein the second information is configured for use in visibly representing the second deduction rate, 
and sends second instructions to withdraw income from the asset based on the second deduction rate.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a target deduction rate database, a first computer processor, a second computer processor, a computer user interface; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receives at a first time a first total real return value and a first estimated internal value, 
receives a designation of a first selected time horizon, 
retrieves a selected first target deduction rate associated with the first selected time horizon, 
sends first information related to the first deduction rate, 
receives a request,
sends instructions,
wherein the first information is configured for use in visibly representing the first deduction rate,
and sending first instructions to distribute a first income from the asset based on the first deduction rate
sends first instructions to withdraw income from the asset based on the first deduction rate; 
receives at a second time subsequent to the first time a second total real return value and a second estimated internal value, 
receives updated historical data of value of the asset, 
sends second information related to the second deduction rate, 
wherein the second information is configured for use in visibly representing the second deduction rate, 
and sends second instructions to withdraw income from the asset based on the second deduction rate.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0092-0098], [0119], [0143-0145], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-4, 6-15, and 17-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-4, 6-15, and 17-20 are directed to an abstract idea. Thus, the dependent claims 2-4, 6-15, and 17-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection .  Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693